        Case 7:18-cv-00315 Document 1 Filed in TXSD on 10/12/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-315
                                       §
 2.64 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; AND CITY OF           §
 MISSION, TEXAS, A TEXAS               §
 MUNICIPAL CORPORATION,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”


                                              Page 1 of 3
                                          ROE Complaint
      Case 7:18-cv-00315 Document 1 Filed in TXSD on 10/12/18 Page 2 of 3



       5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       8.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Megan Eyes                     ____
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78526
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff



                                             Page 2 of 3
                                         ROE Complaint
Case 7:18-cv-00315 Document 1 Filed in TXSD on 10/12/18 Page 3 of 3



                                      And


                                      JOHN A. SMITH, III
                                      Assistant United States Attorney
                                      Southern District of Texas No. 8638
                                      Texas Bar No. 18627450
                                      One Shoreline Plaza
                                      North Shoreline Blvd., Suite 500
                                      Corpus Christi, Texas 78401
                                      Telephone: (361) 888-3111
                                      Facsimile: (361) 888-3234
                                      E-mail: jsmith112@usdoj.gov
                                      Attorney for Plaintiff




                             Page 3 of 3
                           ROE Complaint
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 1 of 13




  SCHEDULE
     A
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 2 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 3 of 13




  SCHEDULE
      B
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 4 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 5 of 13




  SCHEDULE
     C
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 6 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 7 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 8 of 13




  SCHEDULE
      D
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 9 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 10 of 13




    SCHEDULE
        E
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 11 of 13
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 12 of 13




     SCHEDULE
        G
Case 7:18-cv-00315 Document 1-1 Filed in TXSD on 10/12/18 Page 13 of 13
                    Case 7:18-cv-00315                                                   Document 1-2 Filed in TXSD on 10/12/18 Page 1 of 1
rs44         (Rev.o6/r7)                                                                     CM                  COVERSHEET
The JS,l4 civil cover sheet and the information contained hercin neither replace nor supplement lhe liling and service ofpleadings or olher papeB as required by law, excepr as
provided by local nrles ofcoun. This form. approved by the Judicial Confer€nce of the United Stales in September 19 74, is required for the uae of the Clerl o f Court for the
purpose ofiniriaring the civil docker sheer. (sEE INSTRUCTIoNSoN NEXT PA1E oF TI S FoRU )

I. (a) PLAINTIFFS
                                                                                                                                   zBf ["EU"Da1IrT"So More or Less, S.tuate in Hidatgo county, state of
United States of America                                                                                                           Texas; and City of l\,lission, Texas, A Texas l\,4unicipal Corporation,

      (b)      County ofResidence              ofFir$ Listed Plaintiff                                                               County ofResidencc            olfirsr    Ljsted    Defendant Hidalgo
                                           (EXCEPT Di U,S- PUIINTIFF CASES)                                                                                    (IN U-S- PL{NIIFF CASES ONLI)
                                                                                                                                     NOTE]        IN LAND CO:{DEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                  THE TRACT OF LAND INVOLVED,


      (c)      Arrorneys /aia,\dDte. Aur6r. atd retuphoie Nu b!t)                                                                    Attomeys          //,(ros?)
Megan Eyes, United States Attomey's Office, SDTX, 1701 West Bus                                                                   Abiel Flores, City of l\rission Attorney
Hwy.83, Ste.600, N,lcAllen, TX 78501                                                                                              1201 E. 8th Street
                                                                                                                                   Mission, Texas 78572-581 2

Il. BASIS OF JURISDICTION a,t-""t .t n(htu^o                                                                         III. CITIZENSHIP                    OF PRINCIPAL PARTIES rrr,,,", x"                                in   ate  Bot tor ptointit
                                                                                                ^.)                             (For Dite^n!' CL\es       Onl|)                                             Mn On.    8o1 .lit   Dekacto't,
ii I u.s. ooucmnnt   O 3 Fed€nlQu.stion                                                                                                                      PTF DEf                                                             TTT        DEF
               Plaintiff                                      A-S-      Gore nenl   Not a   Pa y)                         Citizrn ofThis     Sllle           O I O I                lncoryomted   ,r  Principal Place             O4        O4
                                                                                                                                                                                        ofBusin.s   In This Slale

O    2      U.S. GovernnEnt                       O   4     DiveBity                                                      Cnizen ofAnorherState               O2          D 2       In oQoratcd   d,/ Principal Place            o 5        CJ5
               D€f€ndad                                       qndcak Citi.c^\hip ofPonict           in   Len l)                                                                         of Busin€ss In Anolher State

                                                                                                                          Citizen or Subjecr     ofa          O3          O 3       For€isn Narion                               o 6 06
                                                                                                                                      ('
lV. NATURE OF SUIT /Pi ", -,                                                                                                                                               Click here for: N           ofSuir
                                                m                                                                             F(}RF}:ITI RT]/PF]\A! T\                                                          OTHER STATT]TES
O ll0lBunnce                                       PERSONAL INJTJRY                      PERSONAL INJTJRY                 O   625 Drug Reht€d Seizur.              O 422 Appeal28 USC I58               d  375 False Claim! Act
O 120 Manne                                      O 310 Airplan€                      O   365 Pe6onal lnjury                       of Prcp€rty 2 I Usc 8E I         O :t2l Withdmwal                     O 376 QuiTam{31 USC
O I30 MillerAcl                                  O     Airpl.ne Pmduct
                                                     315                                       Prcducl Liability          O   690 Other                                       28 USC 157                       372e(a))
O I 40 Negoliabl. Instrurent                           Liabilily                                                                                                                                        O 400 State Reapponionm.nt
O | 50 Recovery of Ov.ry.yme.t                   O 120 Asault, Libel &                        Phalruceulical                                                            PROPFETY RIl:IIl'S              al 410 Antirrust
            & Enforcement of .ludgment                                                       Pe6onal lrjury                                                        O  820 Copynshls                     a, 430 Bank and Bankins
O l5l       Medicarc Acl               O :ll0 tedeEl EmployeE                                Prcduct t-iabiliiy                                                    O  830 P3tent                        t  450 Comnerce
C,    I   52 R.covcry of Defauhed                          Liabilny                  d   36E Asbestos Pe6ooal                                                      Cl 835 Patert ' Abbeviared           O 460 Deponation
             Studeni Loans                       O   340 Marine                                Injury Poduct                                                              New DrugApplication           O 470 Racket€er Influ€nced and
           (Exclud6 veteEns)                     O   145 Marine Product                        Liability                                                           O    840   Tmdema*                              Conupt Organiztions
O     I 53 Recovery of Overpaymenl                         l-iability                  PERSONAL PROPERTY                                                                soaI I sr.I Rtfv                O    480 Consuner Credil
            ofv€t€mn         s Benefirs          O   150 Moror vehicl€               d   370 olher Emud                   O   710 Fat Labor Slandards              o    86r HIA (r395f0                 O    490 Cable/Sat Tv
O    I    60 Stockholders' Suits                 O   155 Moror v€Iicle               O l7l Trurh in Lending                                                        O    862 Black LuDe (921)            O    850 SecuririeYcommodiries/
O    |90 Olhcr Conmcl                                    Producl Liability           O 380 Orher Personal                 O   720 Labor/Managemenl                 O    863 DIWC/DIWW (405(8))                   Exchang€
D    195 Contmct Produd            Lisbiliry     O   160 Other Pe6onol                        Propen_v     Damge                                                   o    864 SSIDTnkXVT                  O    890 Oth€r Statutory Acrions
d    196 Fnnchis€                                          Injury                    O   38J Propery Damge                O   740 Railway Labor Act                O    865 RSI (4O5(s))                O    891    AgriculruElActs
                                                 O   362 Personal Injury -                   PrutLtci Liability           O   751 Family and Medical                                                    O    893 Envircnmntal Mane6
                                                           Medical Malp.acli€                                                                                                                           O    895 Feedom oflnfonnarion
             Rl:   \t.   PR()Pt.:Rl',\'             ctYIt_ RtGtl'ls                   PRISO\ERPIIIII(}\S                  O   790 Other Labor Litigation                l'fDIIRaL IA\ Sl]t'tS
dl 2lo l.od   coodcmnarion                      O 440 Ott.r Civil Ridrs                                                   O   791 Employee Rerircnent              O    870 Taxes (U.S. Plainriff       d    896 Arbniarion
f,   220 Foreclosm                              O ,l4l Voting                        O   46:l Alien Derrine                       InconE SecLr.ity Act                      or Defendan0                O    899    Adminishriye Procedure
O    230 Rent Lease & Ejectment                 O ,142 Enplolment                    O   5 l0 Motiors to Vacate                                                    O    871 IRS Third Pany                         Act/Review or App€al of
D    240 Tons ro trnd                           O 443 Housins,r                                                                                                             26 USC 7609                          Agency Decision
O    24J Ton Pmduct Liabihy                                Acconmodations            O   510 Geneml                                                                                                     O    950 Constituiionality     of
O    290 At1 Orher Real Prcperty                O    ,l45 Anler. w/Disbiliiies -     d   535 Death Penalry                        I\I\1I(;ll,\',r'r()\                                                           Shre Starutes
                                                           Enployment                    O(her:                           Cl 462 Naluraliztion Applicarion
                                                O    446 Amer. q/Disabihies - CI 540 Mandamus               & Orher       O 465 Olher Immigration
                                                                                     O 550Civil Ri8his
                                                O    ll48 Educalion                  O J55 Pnson Condnaon
                                                                                     O   560 Civil Derainee -



V. ORIGIN tPhh. n '\. h on? B,^ (htt/
El Original   O2 Removed from
    ProceedinS Srate ('oun
                                                                          0 3       Rcmanded       fiom             O 4 Rcinstatedor O 5 Tmnsferrcd                      from       O   6   Mulridisrricr             O 8 Multidisrricl
                                                                                    Appcllate     (lourl                  Reop€ned                       Another Districl                   Liligation -                      l-irigation -
                                                                                                                                                                                            Transfer                          Direcr Filc
                                                      Cile the U.S. Civil Stature under which you arc flling                  (Do aot .tte   jtnsdictiolal   statutes   ual.ss divqsit|)
                                                             U.S,C,
VI. CAUSE OF AC'IION                                                      1

                                                      Brief descriplion of causc:
                                                       Land Condemnation                    roceedi              for Ri   htofE              ROE to Su                  and Conduct Testin
VII.         REQUESTED IN                             D CHE('K IF'THIS              IS A CLASS           ACTION               Df,MA\D        $                                  ('HECK YES only ifdemanded in complaint
             COM PI,A INT:                                   UNDIiR RUt-E 23. f.R.( v.P
                                                                                                                                                                               JL   I,II DI.\I1\D:              O   Yes lln
VIII. REI,AI'ED CASE(S)
              IF    A\\'                                                            JTJDCE                                                                              D(X KET NUMI]ER
''^''lo.lz-l 8                                                                                             oti    lloR                 ortD

  R()ttr(l  l\           I

     RE( hlPT       rl                    AMoUN]                                             APPLYINC IFP                                          JLIX;E                                   VAC JUDCE
